For the reasons that follow I concur in the judgment only. There is some confusion in this case apparently generated from the fact that the trial court's decision as announced from the bench immediately following the suppression hearing was based upon a finding that there was insufficient cause to stop the vehicle. On the other hand, the judgment entry ultimately filed by the court (which, of course, prevails over any statement from the bench) dismissed the case for lack of probable cause to make the arrest. As a result, the assignment of error misstates the final ruling of the trial court.
The only testimony in the record concerning the condition of the defendant is the following single statement of the arresting officer:
"At that point I detected a odor of an alcoholic beverage coming from the Defendant, physical appearance also led me to believe that he was under the influence at that time."
The standard for reviewing the issue of probable cause which has been repeatedly used in these cases by this court is set forth in the following language:
"`* * * The existence of probable cause is determined by factual and practical considerations of everyday life on which reasonable and prudent men act.' Draper v. United States,
(1959), 358 U.S. 307 [79 S.Ct. 329, 3 L.Ed.2d 327] (1959). In examining these factual and practical considerations the focus is on whether, at the moment of the arrest, the facts and circumstances within the officer's knowledge and of which he had reasonably trustworthy information were sufficient to warrant a prudent man in believing that the suspect had committed an offense." Beck v. Ohio (1964), 379 U.S. 89, 85 S.Ct. 223,13 L.Ed.2d 142. See State v. Moore (Aug. 30, 1989), Crawford App. No. 3-88-4, unreported 1989 WL 100144, citing, State v. Conover
(1985), 23 Ohio App.3d 161, 23 OBR 403, 492 N.E.2d 464.
Under the Draper and Beck standards set forth above, the review of circumstances constituting probable cause should always remain a matter of case-by-case analysis. Accordingly, we have always refrained from the adoption of any blanket prerequisites for a determination of probable cause. Obviously there are any number of factors, ranging from the officer's observations of the physical appearance and demeanor of the suspect to the actual performance of various field tests, which could be determinative of the issue.
Although the single statement of the officer regarding the defendant's condition, quoted earlier, may be minimal, there is absolutely nothing in the record purporting to challenge this testimony. Nor is there any indication *Page 469 
that the trial court as trier of fact did not believe this testimony. As a result, the only evidence in the record on the issue indicates the defendant was under the influence immediately prior to his arrest. In my view, this unchallenged fact, combined with the circumstances leading up to the confrontation with the officer, was sufficient probable cause for the arrest and, in effect, renders the trial court's final ruling to the contrary against the weight of the evidence.
For these reasons, I believe the judgment of the trial court must be reversed, the complaint reinstated and the cause remanded for further proceedings.